Citation Nr: 1746515	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right and left hip disorder, including as due to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a right and left disorder, including as due to service-connected right and left knee disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.  Jurisdiction of the Veteran's case is currently with the RO in Cleveland, Ohio.

In June 2012, the Veteran testified at a videoconference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In March 2014, the Board remanded the claims for further development.  In regard to the issues of entitlement to service connection for right and left hip and ankle disorders, the Board finds, for the reasons indicated below, that the RO substantially complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

With respect to the TDIU issue on appeal, the Board observes that, in an unappealed June 2010 rating decision, the RO denied entitlement to a TDIU.  However, during the subsequent course of the rating appeal for the knee disabilities, the Veteran has alleged unemployability due to these disorders.  See 38 C.F.R. § 3.156(b) (2013); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case.

The Veteran's claims file has been processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS).  A review of the Virtual VA files reveals additional VA treatment records.

The issues of entitlement to disability ratings in excess of 10 percent for right and left knee disabilities and a TDIU are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  At no time during the appeal period has a diagnosis of a right and left hip disability been shown.

2.  At no time during the appeal period has a diagnosis of a right and left ankle disability been shown.
CONCLUSIONS OF LAW

1.  A right and left hip disability was not incurred in or aggravated by active duty service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  A right and left ankle disability was not incurred in or aggravated by active duty service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A. 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Hip Disability

The Veteran contends that he has current right and left hip disabilities that are secondary to the his service-connected right and left knee disabilities.

Service treatment records are silent as to any complaints, treatments, or diagnoses related to right and left hip problems or pain.

A May 2008 VA examination report reflects complaints of hip pain for the preceding several years with popping in the hip joints and some weakness and stiffness.  Physical examination revealed no muscle weakness or atrophy, good peripheral pulses, and no edema.  Strength and sensation testing were normal; deep tendon reflexes were normal; and there was no evidence of painful motion, edema, instability, weakness, tenderness, redness, heat, or movement.  Range of motion of the right hip, both active and passive, was flexion at 90 degrees, hip extension at 30 degrees, adduction at 20 degrees, abduction at 45 degrees, external rotation at 50 degrees, and internal rotation at 40 degrees.  There was no additional limitation of motion after repetitive.  Range of motion of the left hip, both active and passive, was flexion at 90 degrees, extension at 30 degrees, adduction at 20 degrees, abduction at 40 degrees, rotation at 60 degrees, and internal rotation at 40 degrees.  There was no additional limitation of motion after repetition.  X-rays of the hips were normal.

VA treatment records in May 2008 reflect right and left hip X-rays showing no significant abnormalities; there was a small calcification just superior to the right greater trochanter, but the physician stated that it was of doubtful significance.  In December 2008, the Veteran reported that he struggled with chronic hip, buttocks, legs, ankles, and knee pain since 1989; that his primary pain site was his knees; and that sometimes he got "sharp" pain in the upper part of his legs. 

Private treatment records in February 2009 reflect a letter from Dr. D.J.R., D.C., stating that the Veteran had been a patient of his clinic for the past 15 years with complaints of pain in the neck, low back, hips, knees, and ankles.  He explained that "work postures and normal daily activities [had] contributed to [the Veteran's] ongoing needs for care."  He also stated that this "involved a lot of compensation affection the joints above and below the injured joints."

VA treatment records in May 2009 document supple hips, and X-rays showed no abnormality.  The physician stated that he was "unable to find any obvious sign of peripheral joint disease," and that he did "not believe there are any orthopedic measures likely to help [the Veteran] in the absence of obvious objective abnormalities."  In July 2009, the physician assessed the Veteran with trochanteric bursitis (chronic hip pain) and diffusely tight lower external musculature.  

VA treatment records in January 2011 reflect that the Veteran had chronic pain syndrome associated with his right and left hips.  Range of motion of the hips was normal.  The physician assessed multiple joint pain, suspect fibromyalgia, as the physical examination was unremarkable; and noted to continue ruling out other rheumatological diagnoses.  In March 2015, the physician found that the Veteran's areas of tenderness to palpation were not consistent for fibromyalgia, and that his right and left hip pain was likely arthritic.  In August 2015, right and left hip X-rays did not show any acute abnormalities.  The physician noted the presence of small "os acetabula" in both hips, which were small unfused bones in the rim of the joint that could lead to early arthritic changes. 

A December 2015 VA examination report reflects that the Veteran developed right and left hip pain around 2009 or 2010 and that the pain had progressed over the years.  The Veteran explained that it felt like someone was taking skewers and hitting his hip bones, with constant pain that varied in intensity.  The examiner reviewed the Veteran's medical treatment records in detail and conducted an in-person examination.  However, the examiner found that the Veteran did not have a current diagnosis associated with any claimed condition.  

In March 2017, the Veteran's primary physician noted osteoarthritis in the back, 
hips, and knees based on the 2015 X-rays with worsening symptoms.  The physician repeated the X-rays in March 2017 and found normal right and left hips with no acute fracture, traumatic subluxation, or femoral head avascular necrosis.

The Board has reviewed all of the evidence and finds that service connection for the right and left hips is not warranted because the Veteran does not have a current right and left hip disability.  The evidence shows that the Veteran has continuously reported right and left hip pain since May 2008.  Notably, the Veteran is competent to report symptoms such as pain.  However, neither the medical nor lay evidence shows that the Veteran has a pathology or a disability associated with the right and left hip pain either since service or secondary to his service-connected right and left knees.  While the Veteran has reported pain throughout the years, "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Simply, the Veteran's X-rays and clinical evaluations have shown no pathology of the right and left hips.  Specifically, the Board notes that X-rays of the right and left hips were normal in May 2008, May 2009, August 2015, and March 2017.  The Board acknowledges that the March 2017 VA treatment record noted osteoarthritis of the right and left hips based on X-rays in 2015; however, follow-up X-rays revealed normal right and left hips and no acute abnormalities.  In addition, the Board notes that the August 2015 X-rays were normal and showed no osseous abnormalities.  Further, while the X-rays revealed small os acetabula in both hips, the physician stated that those "could lead to early arthritic changes;" there is no indication that the Veteran has a current diagnosis of arthritis supported by X-ray evidence.  Moreover, in March 2015, the physician ruled out fibromyalgia because the Veteran's areas of tenderness to palpation were not consistent with the disorder. 

The law limits service connection to cases where the underlying in-service incident has resulted in a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also 38 C.F.R. §§ 3.303; 3.310.  To be present as a current disability, there must be evidence of the condition at some time during the appellate period.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Thus, because the evidence does not show that the Veteran has been diagnosed with any right and left hip disability during the pendency of the claim, and since pain alone is not a disability subject to service connection, Shedden element (1) has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin, 155 F.3d 1353.

The Board reiterates that it does not doubt that the Veteran currently experiences right and left hip pain.  However, the medical evidence of record simply does not show any underlying pathology for the claimed right and left hip pain.  Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for the right and left hip must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

Right and Left Ankle Disability

The Veteran contends that he has a current right and left ankle disability that is secondary to the Veteran's service-connected right and left knee disabilities.

Service treatment records are silent as to any complaints, treatments, or diagnoses for a right and left ankle disability or symptoms.

VA treatment records in May 2008 document X-rays of the right and left ankles that showed no osseous abnormality and no evidence of fracture or dislocation.  In October 2008, the Veteran reported pain in his right and left ankles, which had been a problem for the past 19 years, and worsened with exercise and sitting or standing for too long.  The Veteran stated that the pain was constant, and described it as aching and tight.  In December 2008, the Veteran stated that he struggled with chronic ankle pain since 1989, but that his primary pain site was his knees.

VA treatment records in May 2009 reflect full range of motion in the ankle and subtalar.  X-rays of the right and left ankles revealed no abnormalities, and the physician stated that he was unable to find any obvious signs of peripheral joint disease.  He concluded that he did not believe that there was any orthopedic measure likely to help the Veteran in the absence of obvious objective abnormalities.  In April 2009, range of motion and strength testing of the right and left ankles were good, and the site of greatest tenderness was at the medial aspect of right foot and the lateral aspect of left foot.  

VA treatment records in January 2011 reflect chronic pain syndrome associated with the right and left ankles.  Range of motion of the ankles was normal.  The physician suspected fibromyalgia as the physical examination was unremarkable.  In March 2015, a follow-up note reflects that the areas of tenderness to palpation in the right and left ankles and other joints were not consistent with fibromyalgia and the Veteran's pain problem was likely arthritic.  X-rays in August 2015 of the right and left ankles were unremarkable and did not show any fractures or dislocations. 

A December 2015 VA examination report reflects that the Veteran twisted his ankles during service, but started to experience increased right and left ankle pain with popping in 2006 or 2007.  The VA examiner noted abnormal range of motion and suspected instability or dislocation.  However, X-rays revealed no acute fracture or dislocation, the ankle mortises were maintained, the talar domes were intact, the soft tissues were unremarkable, and there was a small posterior calcaneal spur bilaterally.  X-rays impression was no acute osseous abnormality.  The VA examiner opined that the Veteran did not have a current diagnosis associated with any claimed right and left ankle condition.

VA treatment records in March 2016 reflect ankle arthralgia (pain).  In March 2017, the Veteran's primary care physician informed him that his recent X-rays of the right and left ankles were normal and showed no acute osseous abnormalities.  He advised that the Veteran continue with his physical therapy and that weight loss would help with his pain.

The Board has reviewed all of the evidence and finds that service connection for the right and left ankles is not warranted because the Veteran does not have a current right and left ankle disability.  The evidence shows that the Veteran reported that he twisted his ankles during service and that he has experienced increased pain in both ankles starting in 2006 or 2007.  Notably, the Veteran is competent to report symptoms such as pain.  However, neither the medical nor the lay evidence shows that the Veteran has a pathology or a disability associated with the right and left ankle pain either since service or secondary to his service-connected right and left knees.  As stated above, while the Veteran has reported pain throughout the years, "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez, 13 Vet. App. at 282, appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez, 259 F.3d at 1356; Evans, 12 Vet. App. at 31-32.  

Simply, the Veteran's X-rays and clinical evaluations have shown no pathology of the right and left ankles.  Specifically, the Board notes that X-rays of the right and left ankles were normal in May 2008, May 2009, August 2015, and March 2017.  Further, while the X-rays revealed small posterior calcaneal spurs in the right and left ankles, and the December 2015 VA examiner noted suspected instability or dislocation, the X-rays specifically revealed no fracture or dislocation and the examiner nevertheless opined that the Veteran did not have a diagnosis for his right and left ankle pain.  Moreover, in March 2015, the physician ruled out fibromyalgia because the Veteran's areas of tenderness to palpation were not consistent with the disorder. 

The law limits service connection to cases where the underlying in-service incident has resulted in a current disability.  See Brammer, 3 Vet. App. at 225 (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also 38 C.F.R. §§ 3.303; 3.310.  To be present as a current disability, there must be evidence of the condition at some time during the appellate period.  Gilpin, 155 F.3d at 1356; see also McClain, 21 Vet. App. at 319 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Thus, because the evidence does not show that the Veteran has been diagnosed with any right and left ankle disability during the pendency of the claim, and since pain alone is not a disability subject to service connection, Shedden element (1) has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin, 155 F.3d 1353.

The Board reiterates that it does not doubt that the Veteran currently experiences right and left ankle pain.  However, the medical evidence of record simply does not show any underlying pathology for the claimed right and left ankle pain.  Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for the right and left ankle must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right and left hip disorder, including as due to service-connected knee disabilities, is denied.

Service connection for a right and left ankle disorder, including as due to service-connected knee disabilities, is denied.


REMAND

In the March 2014 Remand, the Board requested that VA examinations of the Veteran's right and left knees be obtained; such was accomplished in December 2015.  The Board has reviewed the December 2015 VA examination report and notes that although active range of motion testing appeared to be tested, it does not appear that any passive range of motion testing occurred.  In addition, the examiner noted that there was pain on motion with flexion of the right and left knees, but did not stated the range of motion at which it started, or whether there was pain on nonweight-bearing.

Accordingly, in light of the above, the Board finds that a remand is necessary in order to obtain additional adequate VA examinations of the Veteran's right and left knee disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.)

The Veteran also contends that he is unemployable due to his service-connected right and left knee disabilities.  The Board notes that adjudication of the claims for entitlement to an increased rating for right and left knee disability may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain any and all VA treatment records from the Cincinnati, and at the Clermont Community Based Outpatient Clinic, dated since March 2017, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ shall schedule the Veteran for a VA examination so as to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The right and left knees must be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explain the reasons therefor.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased rating for his right and left knee disability and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


